Opinión concurrente
del Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 5 de octubre de 1978
Si bien este recurso versa sobre un trasfondo eminente-mente político, en el orden jurídico presenta, como contro-versia medular, el ámbito y medios de autoridad de la Asam-blea Legislativa para constitucionalmente ampliar el alcance del voto del elector puertorriqueño frente al principio de la esencial igualdad en la reglamentación de ese derecho y el uso de fondos y propiedad pública para esos fines.
I
Antecedentes Procesales—
Ante la apelación interpuesta, este Tribunal el 15 de sep-tiembre de 1978, en consideración a la cuestión constitucional sustancial planteada y resuelta por el Tribunal Superior, Sala de San Juan, en 7 de septiembre de 1978 — desestimando la demanda de injunction y sentencia declaratoria presentada por el Partido Socialista Puertorriqueño (P.S.P.), alegando en síntesis la inconstitucionalidad de la Ley Núm. 102 de 24 de junio de 1977, conocida como “Ley de Primarias Presiden-ciales Compulsorias” por el fundamento de carecer el Go-bierno de Puerto Rico de “. . . autoridad constitucional para asignar fondos públicos y supervisar unas elecciones internas de un partido que no es un partido electoral en Puerto Rico y en el que los ciudadanos puertorriqueños están impedidos de votar por candidatos a puestos públicos que se postulan y que han de ser electos en sus convenciones”!1) — requirió ale-gatos y fijó una vista oral solicitando de las partes concen-traran sus argumentos en torno a: (a) si la asignación de fondos públicos hecha por la Resolución Conjunta Núm. 17 de 30 de junio de 1978 en relación con la Ley Núm. 102 de *61324 de junio de 1977, y el uso de facilidades y personal guber-namental que contempla dicha Ley Núm. 102, infringía la See. 9 del Art. VI de la Constitución de Puerto Rico; y (b) las posibles medidas, que en auxilio de su jurisdicción, po-drían adoptarse para evitar que el recurso se convirtiera en académico, antes de que el Tribunal pudiera pronunciarse, tras el necesario estudio y deliberación, sobre los plantea-mientos jurídicos suscitados.
Celebrada dicha vista, dictamos unánimemente la si-guiente Resolución interlocutoria:
“Considerando que la fecha señalada para la elección interna del 1 de octubre de 1978 no fue fijada por ley ni se nos ha de-mostrado que su posposición afectaría los propósitos de la Ley Núm. 102 de 24 de junio de 1977, el Tribunal, en auxilio de su jurisdicción y por el tiempo que tome la decisión de este recurso, prohíbe el uso de propiedades y fondos públicos y la intervención de la Comisión Estatal de Elecciones, del Administrador General de Elecciones y de todo otro funcionario o empleado del Estado Libre Asociado de Puerto Rico en la promoción, administración, dirección y celebración de la referida elección interna.
El ámbito de esta prohibición provisional incluirá la utiliza-ción por persona alguna de cualquier propiedad adquirida o por adquirir con fondos públicos.”
Posteriormente, mediante moción suscrita el 25 de sep-tiembre, el Procurador General de Puerto Rico nos solicitó esclareciéramos si la transcrita Resolución comprendía el uso de escuelas públicas autorizado en la Ley Núm. 94 de 30 de junio de 1975. El día 27 de dicho mes, nuevamente por unani-midad, expresamos que nuestro dictamen no contemplaba tal prohibición.
II
Fondos Públicos y Gastos Gubernamentales—
El párrafo 9 del Art. VI de la Constitución establece: “Solo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de *614ley.” Antes de su aprobación, interpretamos el concepto fin público, en el caso de McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944):
“La Legislatura tiene amplia discreción para determinar que es lo que constituye un fin público y para tomar aquellas medidas que a su juicio promuevan el bienestar de la comunidad. No es función de los tribunales la de expresar opinión sobre la sabi-duría o conveniencia de una medida legislativa. Si ésta contiene elementos de beneficio público y el propósito que se trata de rea-lizar es de carácter público, la cuestión en cuanto al beneficio que haya de recibir el público debe ser resuelta por la Legislatura y no por los tribunales . . . (Bastardillas nuestras.)
De inmediato advertimos los requisitos que deben concu-rrir al pasarse juicio sobre la legitimidad de una asignación legislativa de “fondos públicos”, a saber: contemple un bene-ficio público (promover el bienestar e interés público de la comunidad); estén destinados a una actividad de carácter público o semipúblico (en contrastes con una privada); su destinatario esté sujeto a intervención gubernamental; y sean asignados por ley. Sobre el particular “en repetidos casos se ha resuelto que las frases 'fondos públicos’ y 'dineros pú-blicos’ tienen el mismo significado y se han usado indistin-tamente en las leyes y en la jurisprudencia para expresar lo mismo .. ..” — Pueblo v. Pérez, 47 D.P.R. 765, 779 (1934). El requisito de que “sean asignados por ley”, va más allá del simple acto de aprobación formal parlamentaria para con-ceptualizar y exigir un estricto marco de legalidad per se en la asignación. Puede que la designación de fondos corres-ponda incuestionablemente a un fin revestido de interés pú-blico, pero que por otras razones esté huérfana del elemento de legalidad expuesto, lo cual anularía la juridicidad del mandato legislativo.
Respecto a la frase “fin público”, los foros judiciales no han intentado formular una definición exacta y general del ámbito que comprende. El concepto o término abunda en las leyes y casos, pero por su naturaleza dinámica resiste una *615definición precisa la cual no es susceptible de reducirse a una fórmula absoluta con abstracción de las realidades cambian-tes en una sociedad. En consecuencia, el enfoque ha sido más bien pragmático, por lo que de ordinario han limitado su dic-tamen a detectar la existencia o no de un fin público a la luz del trasfondo fáctico y jurídico presente en cada controversia. Tal actitud se fundamenta en el respeto y deferencia que merece a los tribunales el sentir legislativo basado en un re-conocimiento de que ello es una función básicamente parla-mentaria, sujeta únicamente al escrutinio judicial allí donde se evidencia claramente que la determinación es arbitraria, ilegal o discriminatoria. P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982 (1960); Mathews v. De Castro, 429 U.S. 181, 185 (1976); Helvering v. Davis, 301 U.S. 619 (1937); Carmichael v. Southern Coal and Coke Co., 301 U.S. 495 (1937).
Este enfoque quedó plasmado en los debates de la Conven-ción Constituyente. A tal efecto, el delegado Sr. Gutiérrez Franqui palmariamente expuso sus propósitos: “[Djejar ma-terias de definiciones, en cuanto a lo que es ‘fines públicos e instituciones públicas’ ál poder judicial, de acuerdo con la ex-presión y declaración legislativa, inicialmente, al aprobarse una ley y luego por la interpretación que el poder judicial haga de esta constitución, en relación con la legislación que esté interpretando, y evitarnos el peligro de amarrar la situa-ción . ...” 2 Diario de Sesiones de la Convención Constitu-yente de Puerto Rico, 903; Edición 1961. (Bastardillas nues-tras.) Hecha esta aclaración, la enmienda propuesta por el delegado, Sr. Reyes Delgado, sosteniendo prevaleciera la norma entonces existente que excluía el asunto de la esfera de interpretación judicial, fue derrotada. Op. cit., 906.
Es ineludible concluir que el caso de McCormick, supra, en lo referente a limitar el ámbito de intervención del Poder Judicial quedó modificado por la Constitución. Al presente, aun cuando la determinación del Poder Legislativo sobre lo que constituye fines públicos es objeto de seria y respetuosa *616consideración, es materia justiciable perteneciente al foro judicial evaluar la realidad y validez constitucional de dicha expresión en cada caso particular. La naturaleza deí uso, sea público o privado, en última instancia es una controversia judicial—Hairston v. Danville & W. R. Co., 208 U.S. 598 (1908) — ya que no es concebible que un “fin público” ad-venga a vida porque las autoridades públicas, por fiat, así lo determinen.
El marco conceptual democrático y de moralidad que in-forma la prohibición de fondos públicos para fines privados, fue expuesto por el delegado constituyente, Sr. Leopoldo Figueroa al expresar “. . . que los fondos públicos [. . .] pro-ceden de recaudaciones públicas, que proceden de los tributos que se imponen a todas las clases, que proceden de rentas que obtiene el tesorero de todos los hombres y mujeres de todos credos, de todas filiaciones, ... no es sana 'política que esos fondos públicos sean manejados por instituciones privadas en las cuales no tenga intervención el gobierno.” Op. cit., 913-914. (Bastardillas nuestras.)
Con este marco de referencia, examinemos la Ley Núm. 102 denominada Ley de Primarias Presidenciales Compulso-rias de 24 de junio de 1977. En términos generales establece un sistema de primarias obligatorias en Puerto Rico para la selección de delegados a participar en las convenciones de los partidos nacionales norteamericanos en el proceso de nomina-ción de candidatos a la presidencia y vicepresidencia; define conceptos, reglamenta los trámites internos, impone penas por violar sus disposiciones y asigna fondos. Mediante la Ley Núm. 1 y la Resolución Conjunta Núm. 17, de 7 y 30 de junio de 1978, respectivamente, se confirió taxativamente in-tervención al Administrador de la Comisión Estatal de Elec-ciones para dirigir, supervisar e implementar las primarias y se asignaron para sufragar gastos los $600,000.00 cues-tionados en esta apelación.
Su exposición de motivos recoge el ánimo que movió a la Legislatura:
*617“El Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico establece como factor determinante de nuestra vida ‘la ciudadanía de los Estados Unidos y la aspiración a con-tinuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas.’ Uno de esos derechos es el de nominar candidatos a la Presidencia y Vice-presidencia de los Estados Unidos. Los Puertorriqueños han es-tado participando en las Convenciones Nacionales de los Par-tidos Nacionales por casi medio siglo. Sin embargo, no ha exis-tido hasta este momento una ley que garantice la más amplia participación de los puertorriqueños, como ciudadanos america-nos, en la selección de los delegados que nos representan en las convenciones de los Partidos Nacionales para la nominación de candidatos a la Presidencia y Vicepresidencia de los Estados Unidos.
En el pasado los delegados a dichas Convenciones Nacionales han sido seleccionados mediante el procedimiento conocido como caucus, el cual no permite la participación amplia de todos los ciudadanos interesados. Permitir la continuación del sistema de caucus para seleccionar los delegados de Puerto Rico a las Con-venciones Nacionales, frustraría la política pública vigente que tiende a darle al ciudadano la mayor participación posible en los procesos democráticos.
Es, pues, el propósito de esta ley, garantizar al pueblo puerto-rriqueño la mayor participación en la elección de sus delegados a la convención de los Partidos Nacionales, para nominar los can-didatos a Presidente y Vicepresidente de los Estados Unidos por medio del sufragio igual, directo y secreto.” (Bastardillas nues-tras.)
Por su particular relevancia a la solución del caso que nos ocupa, es menester destacar las siguientes definiciones:
“Partido Nacional — Es aquel que nomina y asiste en la elec-ción de candidatos al cargo de Presidente y Vicepresidente de los Estados Unidos de América”; “Partido Político Afiliado — Es aquel partido político bajo esta ley que haya solicitado afiliación a un Partido Nacional y haya sido reconocido como tal por dicho partido”; y “Primarias Presidenciales — Proceso electoral me-diante el cual [se] eligen delegados y se endosan candidatos a la presidencia y vicepresidencia en los Partidos Nacionales.”
*618El historial legislativo de dicha ley refleja además — aun-que no se consignó en el texto final aprobado — un interés de evitar incidentes de violencia asegurando el orden y paz social en la ventilación de las controversias de aquellos ciu-dadanos que se estiman acreedores al reconocimiento oficial y poder de endoso de los aspirantes a los primeros puestos eje-cutivos en los Estados Unidos por el Partido Demócrata Na-cional. (Texto Votación Final del Senado correspondiente al 24 de marzo de 1977.)
En resumen, mediante la Ley Núm. 102, supra, se in-tenta reglar, sufragar y suplir la maquinaria gubernamental al proceso de selección interna de delegados a la Convención del Partido Demócrata Nacional con miras a evitar violencia y darle mayor participación a los simpatizantes de dicho partido. La premisa que nutre el estatuto es que la condición de ciudadanía americana entraña un derecho absoluto a votar por el presidente y vicepresidente de los Estados Unidos.
Con este breve trasfondo, formulamos la siguiente inte-rrogante: ¿Puede sostenerse que el desembolso autorizado de $600,000.00 en virtud de la Resolución Conjunta aprobada en 30 de junio de 1978, y la intervención de la Comisión Estatal de Elecciones en el proceso interno que nos ocupa, es consti-tucional?
A manera de prólogo consignamos que no es necesario elaborar una discusión sobre si las elecciones internas o pri-marias del Partido Demócrata Nacional, es o no un asunto que genere interés público en el Puerto Rico contemporáneo y que reclama la atención de un número sustancial de ciuda-danos. A los fines de esta ponencia así lo admitimos. También somos de opinión que no nos corresponde expresarnos, en ninguna capacidad, sobre la sabiduría o buen juicio del de-sembolso desde el punto de vista de otras prioridades a la luz de los múltiples problemas y necesidades que agobian a la sociedad puertorriqueña, cuestión que es atributo exclusivo de la Rama Legislativa. Nuestro análisis se circunscribirá y girará sobre la legalidad o inconstitucionalidad de la ley, *619según ha sido impugnada — en virtud de los señalamientos sobre ausencia de autoridad legislativa e infracción a la cláu-sula de igual protección de las leyes — conforme a la estruc-tura constitucional electoral vigente.
Nuestra posición sobre la validez o no de este gasto e in-tervención gubernamental quedó intimada y resumida mucho antes de que surgiera la presente controversia en ocasión del voto concurrente y disidente emitido en el caso de Democratic Party v. Tribunal Electoral, 107 D.P.R. 1, 25, 39 (1978), en que en lo pertinente expresamos lo siguiente:
“Lo expuesto no resuelve todas las interrogantes planteadas en el caso pues el recurrente argumenta la inconstitucionalidad de la decisión y además que:
‘El Democratic Party of Puerto Rico no existe ni ha exis-tido jamás como un partido electoral bona fide. Ha sido espe-cialmente desde 1944, un frente del Partido Popular Demo-crático para participar a medias en la política nacional esta-dounidense a la vez que evita la afiliación formal de este úl-timo, que le crearía serios problemas divisionistas dentro de su grey, mayoritariamente autonomista y contraria a dicha afiliación. Su inscripción cada cuatro años como partido local en Culebra responde precisamente a la intención de ‘pro-teger’ ese nombre y la insignia nacional del burro para así evitar que cualquier grupo, en el libre ejercicio de su derecho de asociación, se inscriba y se afilie al Democratic National Committee para así participar de buena fe en las elecciones en Puerto Rico y en la nominación del Presidente y Vice-presidente de Estados Unidos.

Es contrario al interés público proteger la existencia de una ficción jurídica específicamente para evitar el ejercicio del derecho de asociación política.

El Código Electoral rige el proceso electoral en Puerto Rico. El proceso de inscripción de nombres e insignias y la certificación de partidos se refieren a agrupaciones que se proponen participar en el proceso electoral.’
Nos señala, además, que en ningún momento dicha agrupa-ción alegó o admitió propósito electoral alguno.
El Tribunal Electoral en una Resolución fechada el 24 de diciembre de 1975 determinó que el Democratic Party of Puerto *620Rico era un partido bona fide. Sin embargo, es obvio que aun aceptando la corrección de dicha conclusión para aquella época, el carácter ‘bona fide’ tendría que determinarse a la luz de las ejecutorias que logre en sus gestiones de inscripción post-electo-rales. Para fines de esta ponencia, hemos de asumir al presente que tanto el Democratic Party of Puerto Rico como el recu-rrente Democratic Party son agrupaciones que bona fide desean participar en nuestras elecciones del 1980, independientemente de las relaciones y consecuencias que ello pueda tener en los procesos internos de nominación de candidatos a la Presidencia y Vicepresidencia por el Partido Demócrata Nacional en los Estados Unidos. El Código Electoral derogado — único que rige la situación de autos — en lo que respecta a la franquicia de par-tidos políticos, y la correspondiente tutela de nombres e insignias electorales, se basa en la premisa de que éstos participarán real y efectivamente en la selección local y general de los funcionarios a puestos públicos electivos; no contempla que el único propósito sea el monopolizar nombres e insignias o el convertirse en ins-trumentos para participar indirectamente en la elección de fun-cionarios no locales cuyo derecho no está reconocido constitu-cional ni legislativamente al presente en Puerto Rico.” (Bastar-dillas nuestras.)
Los argumentos expuestos por las partes en sus alegatos y en la vista oral, nos mueven a reiterar dicha posición. A la luz de las alegaciones de la demanda (2) y la certificación de *621no participación del Partido Demócrata de Puerto Rico ha quedado prima facie establecido que los desembolsos de fondos públicos serán realizados para supervisar la designación de un comité local del . . Partido Demócrata de Estados Uni-dos [que] no es un partido puertorriqueño, no ha postulado en el pasado ni tiene el propósito de postular candidatos para los cargos electivos que dispone la Constitución y las Leyes de Puerto Rico para las elecciones de 1980 en Puerto Rico.”
El carácter presuntivo de partidos políticos bona fide— con aspiraciones legítimas de postular candidatos para las elecciones generales del país — que le atribuimos a las dos fac-ciones disputándose nombres e insignias en nuestra ponen-cia en el caso de Democratic Party v. Tribunal Electoral, supra, ha quedado destruido. El nombre no hace la cosa. Aun-que en la ley se denominen partidos políticos afiliados, en su correcta perspectiva se trata más bien de agrupaciones de ciudadanos que interesan participar en la selección de unos delegados que elegirán a su vez cuatro representantes para que formen parte del Comité Nacional del Partido Demó-crata de los Estados Unidos. Este Comité, en última instan-cia, decidirá quién será nominado para las elecciones refe-rente a los cargos de Presidente y Vicepresidente de dicha nación. El Partido Nacional Demócrata no ostenta ni goza de franquicia electoral en nuestro país lograda mediante el trámite inicial de inscripción exigido en la Ley Electoral a los partidos políticos puertorriqueños. El concepto partido polí-tico afiliado a uno nacional, acuñado en la Ley de Primarias Presidenciales Compulsorias, es extraño al bosquejo y diseño constitucional vigente. “Desde tiempo inmemorial se ha dicho que una elección para un puesto público no es nada más ni menos que la expresión por electores cualificados de su candi-*622dato preferido.” United States v. Classic, 313 U.S. 299, 318 (1941). (Bastardillas nuestras.)
Por circunstancias particulares en la relación política pre-valeciente, que no nos corresponde examinar, ni nuestra Cons-titución ni la de los Estados Unidos (3) reconocen el derecho a que los electores de Puerto Rico voten por los candidatos a dichos cargos públicos. En otras palabras, no somos electores cualificados para votar con relación a dichos cargos ejecuti-vos federales. ¿Podría la Asamblea Legislativa otorgar dicha cualidad? Al presente nuestra fuente de poder político y pú-blico “. .. emana del pueblo y se ejercerá con arreglo a su vo-luntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América.” (Art. I, See. 1 Constitución.) R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964). En lo que respecta al poder de la Legislatura para disponer todo lo concerniente al proceso electoral y ampliar el contenido y atributo de un voto creando cargos electivos, esta autoridad política se extiende solamente a nuestra Isla y aquellas adyacentes dentro de su jurisdicción. *623Excepto el puesto de Comisionado Residente en Washington, los resultados de unos comicios electorales en el país tienen alcance constitucional y jurídico insular (Art. VI, Sec. 4, Constitución), y no extraterritorial.
El ingrediente medular tutelado en el voto de todo elector — de carácter universal, igual, directo, secreto y libre de coacción, según proclamado en la See. 2 del Art. II de la Carta de Derechos — y como corolario, el obtener colectiva-mente una franquicia electoral como medio de garantizar la expresión de la voluntad de un pueblo, presupone que ese voto, en última instancia, será ejercitado y tendrá realmente un valor y eficacia en la elección de determinados candidatos a puestos públicos. Desprovisto de esa característica, ingre-diente, consecuencia y valor, subsiste solamente como expre-sión privada, sin que le acompañe un efecto político-público fuera de las latitudes, jurisdicción o fronteras en que se de-senvuelve el cuerpo político soberano.
La validez que hemos admitido en materia de fondos y subsidio electoral — P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976) — no alcanza a agrupaciones de ciudadanos pri-vados cuyo propósito exclusivo sea designar delegados para fines internos de un partido nacional.
El diseño constitucional electoral existente en Puerto Rico no lo autoriza. La Asamblea Legislativa no puede por fiat extender credenciales ni status de partido político a agrupa-ciones cuyos integrantes no tienen el derecho a votar por unas posiciones ejecutivas a nivel federal en los Estados Unidos independientemente de la sabiduría o no de dicho fin. Tal ac-tuación carece del elemento consustancial e imprescindible soberano del cual dimana un poder público de esta naturaleza. La Ley Núm. 102 es un mecanismo extraconstitucional nega-tivo de los axiomas antes apuntados.
Estas circunstancias a juicio nuestro despojan el carác-ter público de la empresa y destruyen la validez y legalidad de la asignación y desembolso de los $600,000.00 y el uso de *624facilidades y personal de la Comisión Estatal de Elecciones en tales elecciones internas.
Es menester aclarar que este pronunciamiento en nada impide al Estado — en el descargo de su obligación de otorgar protección a toda reunión pacífica de cualesquiera ciudadanos ejercitando su derecho de asociación y expresión — que provea la protección necesaria para evitar actos de violencia como los señalados en el historial de la ley.
r — i H-1
Violación de la Igual Protección de las Leyes—
Se manifiesta además al caso de autos en varias dimen-siones la violación de la cláusula constitucional de igual pro-tección de las leyes consagrada en las Secs. 1 y 2 de nuestra Carta de Derechos. Veamos. Tomamos conocimiento judicial de que en Puerto Rico existen y se debaten básicamente tres pensamientos ideológicos legítimos en cuanto a su destino po-lítico como pueblo: la estadidad, autonomía e independencia. Históricamente estos derroteros han formado parte de la as-piración y expresión individual ciudadana, tomado cuerpo colectivo, y previa inscripción, participado como partidos po-líticos en los procesos eleccionarios generales. También se ha manifestado en consulta plebiscitaria celebrada a los fines de pulsar la opinión pública en determinada época respecto a una redefinición o modificación de las relaciones básicas entre Puerto Rico y los Estados Unidos. P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338 (1970).
Diluida propiamente la controversia del caso, la realidad expuesta es un punto de vista válido para invocar una desi-gualdad de tratamiento. En todos estos procesos, por impera-tivos de unas garantías constitucionales, la ley siempre ha implementado unos mecanismos igualitarios, particularmente en materia de subsidio económico electoral, proveyendo a todo el electorado del país la opción de poder democráticamente ex-presar en las urnas su predilección sin que se discrimine *625contra ninguno de los ideales aludidos. La ejecución de la pieza legislativa que nos ocupa, en lo concerniente al uso de dineros públicos por uno o más grupos de ciudadanos que no ostentan la franquicia electoral, la campaña publicitaria generada por la orientación que la Comisión Estatal de Elec-ciones debe llevar a cabo, y el hecho de que en su fondo el par-ticipar y votar en tales elecciones presupone, proyecta y pre-senta una vinculación o endoso con los ideales de la estadidad o de asociación autonómica a los Estados Unidos, representa un discrimen y una ventaja — directa e indirecta — de carác-ter indebido contra aquellos electores independentistas que no coinciden con dichas aspiraciones y otros ciudadanos que pro-pugnan una tesis política contraria. Cualquier otra solución sería un eufemismo judicial y desatendería el único vínculo racional que existe entre la declaración legislativa y el ob-jeto perseguido en la Ley Núm. 102. ¿Cómo es posible exigir a los electores independentistas que hagan su ingreso y voten en un partido político nacional estadounidense como medio de alcanzar una plataforma que les permita viabilizar sus aspi-raciones? No existe un mandato mayoritario, expreso y pre-vio que les obligue, producto de un referéndum o plebiscito (4) —en que se le haya dado la oportunidad de votar a favor o en contra a todos los electores capacitados del país — sobre la trascendental decisión de incorporar al proceso eleccionario puertorriqueño — financiado y pagado por todos sus contribu-yentes — un reconocimiento a los trámites internos y gestiones de los partidos nacionales de los Estados Unidos con miras a lograr alguna participación colectiva en la nominación de candidatos a presidente y vicepresidente. Ello vulnera el prin-cipio igualitario que sirve de fundamento y premisa para *626sostener la legalidad de los desembolsos de unos fondos pú-blicos, que no están asequibles a todos en las urnas en lid electoral en que se miden, en igualdad de condiciones, las alterna-tivas ideológicas o decisiones fundamentales que constituyen un cambio o una redefinición de las relaciones básicas entre Puerto Rico y Estados Unidos, según la Constitución vigente. P.N.P. v. Tribunal Electoral, supra, 751.
Se produce, además, otro discrimen, de carácter dual, contra los electores miembros de partidoá políticos principales y por petición puertorriqueños. Primeramente, mientras la Ley Electoral vigente exige a los partidos insulares el que en la elección precedente mantengan o presenten subsiguientemente peticiones de inscripción a base de un cinco por ciento (5 %) de fuerza electoral — a los fines de retener u obtener la fran-quicia!5) — la Ley de Primarias Presidenciales Compulsorias viabiliza la inscripción de un partido político afiliado, grupo de ciudadanos o candidato independiente, a base de presentar solamente peticiones de inscripción equivalentes a un uno por ciento (1%). (Art. 5.) En la práctica se están aplicando dos reglas distintas para nominar electores y partidos políticos colocadas bajo la Constitución en una misma posición.
Y en segundo lugar, mientras la Ley Electoral vigente reconoce a cada uno de dichos partidos la suma de $100,000.00 para gastos anuales en virtud del Fondo Electoral, incluyendo primarias, el viabilizar la eleccióq interna que nos ocupa conlleva e implica la asignación deia cantidad de $600,000.00 en una contienda unilateral. Nadie puede negar que al sufra-garse tales gastos, el Estado de hecho está proveyendo un subsidio indirecto a una agrupación que no es un partido po-lítico puertorriqueño.
La violación al Partido apelante y a los ciudadanos que lo integran del precepto sobre igual protección de las leyes *627es evidente. Nos reiteramos en cuanto a los términos de la Resolución de este Tribunal fechada 21 de septiembre.
IV
Uso de Edificios Escolares—
Con la misma consciencia judicial que juzgamos y apre-ciamos la ilegalidad de la asignación de fondos públicos e in-tervención de la Comisión Electoral en las elecciones privadas en cuestión, concluimos que dicha Resolución no podía im-pedir que el grupo de ciudadanos, deseosos de participar en los procesos internos del Partido Demócrata de los Estados Unidos con sujeción a la reglamentación pertinente, obtuviera el permiso necesario del Secretario de Instrucción Pública para utilizar las facilidades físicas disponibles con el objetivo de celebrar las actividades deseadas. Esta conclusión nace de un análisis de la Ley Núm. 94, de 30 de junio de 1975 (18 L.P.R.A. sec. 126a). Según su ámbito, las “. . . actividades consideradas de carácter extraordinario [y por ende autori-zadas] .... serán las siguientes: primarias, asambleas para la organización de partidos ...” y cobija “. . . a agrupa-ciones o asociaciones de ciudadanos....”
El historial legislativo demuestra que este precepto fue enmendado en el año 1975 siguiendo las recomendaciones contenidas en un informe de la Comisión de Derechos Civiles para ampliar y permitir el uso de las facilidades de escuelas a toda agrupación de ciudadanos, independientemente de sus ideologías políticas, superándose con ello la posible clasifica-ción de ser discriminatoria y por ende inconstitucional. 2 Der. Civ., págs. 16-22.
A tal efecto, el legajo de la Cámara demuestra:
“El propósito de esta medida es para autorizar al Secretario de Instrucción Pública a conceder el uso de los edificios escolares a agrupaciones o asociaciones de ciudadanos y a organizaciones con fines 'políticos para la celebración de reuniones y actividades lícitas.
*628La presente medida deroga la Ley Número 4 del 24 de abril de 1961, según enmendada y autoriza al Secretario de Instruc-ción Pública a conceder el uso gratuito de los edificios escolares, fuera del horario escolar a asociaciones y agrupaciones de ciuda-danos y a organizaciones con fines políticos.
Las disposiciones de la presente medida liberalizan el uso de los edificios escolares por la ciudadanía para fines legítimos. El fin es el poner a disposición de organizaciones políticas, y cívicas, él uso de los edificios escolares para toda clase de actividades, reuniones, asambleas y actos de carácter lícito fuera del horario regular. Dichas actividades no deberán ser para fines de lucro o sectario y tampoco para fines recreativos y de festejos.
Esta medida es para dar una garantía mucho más amplia al derecho constitucional de libertad de expresión y asociación al proveerles las facilidades físicas de nuestros edificios escolares a las asociaciones y agrupaciones de ciudadanos y organizaciones con fines políticos para que se reúnan en actividades lícitas que no sean con fines lucrativos o de carácter sectario y que no sean con motivos de recreo y festejo.” (Informe Comisión de Instruc-ción y Cultura sobre el P. del S. 1381 del 24 de mayo de 1975.) (Bastardillas nuestras.)
Y ante el Senado se consignó':
“La Ley Núm. 4 de 24 de abril de 1961, enmendada, que pro-pone derogar el P. del S. 1331, concede el uso gratuito de las fa-cilidades escolares a asociaciones y entidades públicas o privadas reconocidas para la celebración de actividades cívicas y cultura-les, con la única limitación de que estos no podrán tener carácter político-partidista o sectario ni tener fines lucrativos. Se excep-túa de esta prohibición la celebración‘de primarias para la selec-ción de candidatos para cargos electivos o cargos en los organis-mos internos de los partidos políticos.
El P. del S. 13S1 reenacta dicha ley para permitir el uso de tales facilidades a las agrupaciones con fines políticos, mantiene la prohibición de su uso con fines pecuniarios e inserta una serie de disposiciones para que el Secretario' de Instrucción pueda reglamentar su uso debidamente y exigir responsabilidad por su mal uso.
Vuesta Comisión tuvo el beneficio de las ponencias .... Todos estuvieron de acuerdo con la aprobación de la medida y sugirie-ron que se estableciera claramente el poder del Secretario de Ins-*629tracción para reglamentar el uso de las facilidades escolares y proteger la propiedad escolar pública, así como el material y equipo dentro de los salones.
La medida propuesta es más amplia en su contenido y más específica en los poderes que otorga al Secretario de Instrucción para implementar la misma, que la anterior Ley Núm. k de 24 de abril de 1961, enmendada, que deroga. Liberaliza el uso de los edificios escolares permitiendo su uso para actos políticos ex-traordinarios y asuntos de vital importancia para el desarrollo y aplicación de los derechos electorales de la ciudadanía.” (In-forme Comisión de Instrucción del Senado, endosado también por la Comisión de Gobierno.) (Bastardillas nuestras.)
Ratificamos el criterio de que nuestra Resolución no con-templó el que los interesados usaran las escuelas para fines de sus elecciones internas. No perdemos de vista que podría argumentarse que tal uso violenta la disposición constitucio-nal referente a la forma de disponer de fondos públicos. La proposición no es válida por las siguientes razones: (1) Esta ley no ha sido impugnada por la parte apelante quien circuns-cribió su alegación a la inconstitucionalidad de la Ley de Primarias Presidenciales Compulsorias y a los desembolsos de fondos públicos e intervención de la Comisión Electoral autorizados; (2) compartimos el criterio que considera que la “cesión en forma esporádica y temporal... no constituye una ‘disposición de propiedad’ dentro del lenguaje de la Ley Fundamental.” Use of School Property, 94 A.L.R.2d 1274-1293; 68 Am.Jur.2d Secs. 75-76, 422-425; Ops. Sec. Just., Núms. 1962-8 y 1956-53; y (3) plantearía serias interrogantes bajo la proposición de ser discriminatoria y restringir el derecho a la libre asociación y expresión.
V
Como epílogo, reconocemos las discusiones intelectuales, jurídicas y políticas — serias, histéricas y apasionadas — que generan controversias de esta índole. Como Tribunal colegiado nuestros fallos no están inmunes a la crítica, sea constructiva, sana, injusta o viciosa. No lo pretendemos, y por el contra-*630rio, resulta saludable ya que el poder que ejercemos no es privativo sino público. La disposición final de ciertos casos, aunque urgente, requiere una serena reflexión, un ponderado juicio y sobre todo libertad de conciencia judicial. Por ello, merece recordarse que “ [c] uando un caso termina, los tribu-nales están sujetos a las mismas críticas que otras personas; pero no se puede negar la necesidad de evitar interferencia con el curso de la justicia, debido a expresiones prematuras, argumentos o intimidación.” Holmes, O. W.: Patterson v. Colorado ex reí. Atty. Gen., 205 U.S. 454, 463 (1907).
Concurro con la decisión del Tribunal.
—O—

(a) Véase pág. 1 de la Resolución del Tribunal Superior, Sala de San Juan, desestimando la demanda.


(2)La ilustrada Sala sentenciadora resume correctamente el estado del derecho vigente cuando se evalúan los méritos de una moción de desesti-mación: “Al considerar tal moción el Tribunal debe aceptar como ciertos y correctos todos los hechos bien alegados en la demanda pudiendo admitir prueba y debiendo penetrar más allá de las meras alegaciones. (Sierra, See. Trabajo v. Bird, 78 D.P.R. 170 (1955); Dobbins v. Hato Rey Psychiatric Hospital, 87 D.P.R. 30 (1962) y Cervecería Corona, Inc. v. Tribunal Superior, 99 D.P.R. 698 (1971).)
“ ‘Debe desestimarse en definitiva porque no aduce causa de acción sólo cuando la razón de pedir no procede bajo supuesto alguno de derecho concebible, y por lo tanto, la misma no es susceptible de ser enmendada.’ (Figueroa v. Tribunal Superior, 88 D.P.R. 122, 124 (1963) y Rivera Rivera v. Trinidad, 100 D.P.R. 776 (1972).) O sea, al resolver la moción hay que considerar si a la luz de la situación más favorable para el demandante la misma es suficiente para contener una reclamación válida, solo procediendo la desestimación cuando se desprenda con toda certeza que no tiene derecho a remedio alguno bajo cualquier estado de hechos que puedan probarse en *621apoyo de su reclamación. (Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 805 (1970), y Boulon v. Pérez, 70 D.P.R. 988 (1950).)
“Al hacer nuestra determinación debemos considerar los interrogato-rios y contestaciones a ellos que obran en autos y toda la prueba documen-tal que las partes presentaron, en este caso el demandante PSP.”


(s) El derecho a votar por el Presidente corresponde a los estados federados en virtud de lo dispuesto en la Sec. 1, del Art. II de la Constitu-ción de los Estados Unidos. Sobre el particular, véanse Rosenthal, The Constitution, Congress, and Presidential Elections, 67 Mich. L. Rev. 1 (1968), y Presidential Electors, 153 A.L.R. 1066. El Tribunal Supremo federal ha resuelto que los electores presidenciales no son agentes ni funcionarios fede-rales, sino que actúan por autoridad del estado, el cual a su vez deriva su poder de la cláusula federal antes mencionada — Ray v. Blair, 343 U.S. 214 (1951) — la cual no es aplicable a Puerto Rico. En Whitcomb v. Chavis, 403 U.S. 124 (1971) se dijo: “La línea de casos desde Gray v. Sanders, 372 U.S. 368 (1963) y Reynolds v. Sims, 377 U.S. 533 (1964), hasta Kirkpatrick v. Preisler, 394 U.S. 526 (1969), y Wells v. Rockefeller, 394 U.S. 542 (1962), reconocen que ‘un gobierno representativo es en esencia go-bierno propio a través de representantes del pueblo, elegidos, y cada ciuda-dano tiene el derecho inalienable a participar cabal y efectivamente en el proceso político de los cuerpos legislativos estaduales’.”
Tanto un proceso de primarias como una elección general están prote-gidas bajo la constitución norteamericana ya que forman parte integrante del método de elección presidencial y candidatos al Congreso: Gray v. Sanders, supra; Smith v. Allwright, 321 U.S. 649 (1944); Phoenix v. Kolodziejski, 399 U.S. 204 (1970).


(4) Resulta interesante destacar la definición de “Referéndum o Plebis-cito” concebida por el legislador en la nueva Ley Electoral, supra, en el sentido de que es “. . . el procedimiento mediante el cual se somete al elec-torado del Estado Libre Asociado de Puerto Rico la aprobación o rechazo de uno o varios asuntos de interés general." (Núm. 4 del 20 de diciembre de 1977, Art. 1.003(39)). (Bastardillas nuestras.)


(5) La franquicia a su vez entraña el derecho y obligación de celebrar primarias financiadas directa e indirectamente con fondos públicos y bajo lá supervisión de la Comisión Estatal de Elecciones.